 RIn the Matter of JAEGER WATCH COMPANY, INC.andINTERNATIONALJEWELRY WORKERS UNION, A. F. OF L.Case No. R-4418.=Decided November 16, 191,.2Jurisdiction:clock and aircraft instrument manufacturing industry.'Investigation and Certification of Representatives:existence of question: re-fusal to recognize union as bargaining agent until certified by Board; electionnecessary.UnitAppropriatefor CollectiveBargaining:allproduction and maintenanceemployees, including tool makers, technicians, and factory clerical help, butexcluding executives, supervisors, foremen, office employees, guards, subforemen, factory clerical help on the office pay roll, and chief inspectors.Mr., Thomas A. McGrath,of New York City, for the Company.Mr. Nathaniel H. JanesandMr. Erwin Spiegel,of New York City,for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition' duly filed by InternationalJewelry Workers Union, A. F. of L., herein called the Union, allegingthat a question affecting commerce had arisen concerning therepresentation of employees of Jaeger Watch Company, Inc., NewYork City, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeJohn J. Cuneo, Trial Examiner. Said hearing was held at New YorkCity, on October 16, 1942.The Company and the Union appeared,participated, and were affored full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.45 N. L. R. B., No. 92.616 JAEGER WATCH COMPANY, INC.617Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYJaeger Watch Company, Inc., is a New York corporation with itsprincipal place of businessat New York City, where it is engaged inthe manufacture of automobile clocks and aircraft instruments.Dur-ing the6-month period preceding October 16, 1942, the Companypurchasedraw materialvalued inexcess of$10,000; 90 percent of whichwas shipped to it from outside the State of New York.During thesame periodthe Company manufactured finished products valuedin excessof $10,000, 99 percent of which was shipped outside theState of_New York.The Company admits that it is engaged incommerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternationalJewelry Workers Union is alabor organization affili -ated with the American Federation of Labor, admittingto membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive repre-sentative of the Company's employees until such time as the Unionis certified by the Board.A Statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof the employees in the unit hereinafter found to be appropriate.,,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that all production and maintenance employees,of the Company, including subforemen, but excluding executives, su-pervisors, foremen, office employee's, and guards, constitute an appro-priate unit.The only controversy with respect to the unit concernssubforemen, .factory clerical help; technicians, tool makers, and chiefIThe Regional Director reported that the Union presented 193 membership applicationcards bearing apparently genuine signatures of persons whose names appear on the Com-pany's'pay roll of September 1, 1942.There are approximately 258 employees in theappropriate unit. 618DECISIONS OF -NATIONAL LABOR RELATIONS BOARD'inspectors.The Union would include all such employees in the unit,and the Company would exclude them.Sub foremen:Although such'employees spend a great deal of theirtime performing manual duties, many have the authority to recom-mend the hire and discharge of employees, and some have the absoluteauthority to hire and discharge.We shall exclude the subforemenfrom the unit.Factory clerical help.Many of the departments throughout theCompany's plant have persons working in them designated as clericalemployees.Such employeesare subject to the orders of the foremenin the respective departments,and they handle materials on occasion.We shall include such employees in the unit.However, there are sev-eral clerical employees working throughout the plant who are on theoffice pay roll and subject to the supervision of the office supervisor.The plant foremen have no authority over such employees.We shallexclude this type of employee from the unit:Technicians and tool makers.The Company contends that such em-ployees should be excluded from the unit on the ground that they arehighly skilled and have to serve several years' apprenticeship.Suchemployees are eligible to membership in the Union,and no other labororganization is claiming to represent them-.Under the circumstances,we shall include tool makers and technicians in the unit.Chief inspectors.The Company employs 25 persons` classified by itas chief inspectors,18 of whom are also classified as subforemen.Thechief inspectors inspect finished products and, if,work is repeatedlyfaulty, have the authority to request the discharge of the employees atfault.We shall exclude the chief inspectors from the unit.We find that all production and maintenance employees of theCompany, including tool makers,technicians, and factory clericalhelp, but excluding executives, supervisors, foremen, office employees,guards, subforemen, factory clerical help on the office pay roll, andchief inspectors, constitute a unit appropriate for the purposes, ofcollective bargaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection. JAEGER WATCH COMPANY, INC.619DIRECTION OF ELECTIONBy virtue of'and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and,pursuant to Article III, Section 9, of National Labor Rela-,Lions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-,tives for the purposes of collective bargaining with' Jaeger WatchCompany, Inc., New York City, an election by. secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the ' date of this Direction, under the direction and supervisionof the Regional Director for the Second Region, acting in this matteras agent for the National Labor Relations, Board, and subject toArticle II, Section 10, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding ' the dateof this Direction, including any such employees who did not workduring said pay-roll period because they were ill or on vacation or inthe active military service or training of the United States, or tem-_porarily laid off, but excluding any' who have since quit or been dis-charged for cause, to determine whether or not they desire to berepresented by International Jewelry Workers Union, affiliated. withthe American Federation of Labor, for the purposes of collectivebargaining: